Citation Nr: 0723684	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  By further rating action in August 2005, the 
RO denied the veteran's claim for service connection for 
tinnitus.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Oakland RO, in March 2007.  
A transcript of that proceeding is of record.  

The issue of the veteran's entitlement to service connection 
for hearing loss of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The veteran at his March 2007 hearing withdrew from 
appellate consideration the issue of his entitlement to 
service connection for hearing loss of the left ear.

2.  It is at least as likely as not that the veteran's 
tinnitus originated in service as a result of acoustic trauma 
to which he was exposed therein.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a 
claim of service connection for hearing loss of the left ear 
by the veteran-appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss:  Left Ear

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in March 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for hearing loss of the left ear. 
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.

Tinnitus

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which became law in November 2000, has since been codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The VCAA has been the subject of various holdings 
of Federal courts, including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  However, as 
discussed in more detail below, sufficient evidence is of 
record to grant service connection for hearing loss of the 
right ear, and to that extent, there is no need to consider 
whether there has been full compliance with the VCAA.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's Department of Defense Form 214, Report of 
Separation from the Armed Forces of the Unites States, 
indicates his military occupational specialty was that of a 
heavy equipment operator.  On that basis, and the veteran's 
own credible testimony as to his performance of his inservice 
duties in areas subject to excessive noise levels and without 
ear protection, inservice acoustic trauma is conceded.  
Moreover, notwithstanding the absence of service medical 
records of the veteran, based on the April 2004 report from 
the National Personnel Records Center that such records were 
destroyed by fire and that no records from the Office of the 
Surgeon General were available, the veteran has offered a 
credible account as to the  origination and progression of 
his tinnitus while he was on active duty.  In describing 
inservice events and occurrences, he has credibly set forth 
that his tinnitus first occurred on an occasional basis 
following his inservice exposure to weapons fire and heavy 
machinery, with a subsequent progression to a continuous 
ringing in his ear by the time of his service discharge.  

The foregoing is accompanied by statements recorded in 2003 
and 2004 by a private treating audiologist, whose opinion it 
was that the veteran had tinnitus and that it was most likely 
related to noise exposure from his military duties.  
Contraindicating entitlement are findings or opinions set 
forth by two VA audiologists, one of whom noted in February 
2004, albeit without the benefit of the veteran's claims 
folder, that the veteran had denied any persistent or 
significant tinnitus, and the other in July 2005 noting that 
no complaint of right ear tinnitus was made and that it was 
not likely that the veteran's left ear tinnitus was related 
to time spent in the military.  

Given that the record clearly denotes the existence of 
tinnitus of at least one of the veteran's ears, the February 
2004 observation by a VA audiologist is discounted, and what 
remains are two contrary opinions, both of which are in part 
based on history reported by the veteran, but adequately 
supported by a rationale.  On balance, neither opinion is 
more or less persuasive than the other, and that being the 
case, it is concluded by the undersigned that the evidence is 
in relative equipoise as to whether the veteran's tinnitus of 
the left ear is the result of inservice acoustic trauma.  
Inasmuch as the record clearly identifies the occurrence of 
inservice acoustic trauma and existing tinnitus, any doubt is 
resolved in the veteran's favor and a grant of service 
connection for tinnitus of the left ear is found to be in 
order.  


ORDER

The issue of the veteran's entitlement to service connection 
for hearing loss of the left ear is dismissed.

Service connection for tinnitus affecting the left ear is 
granted.  


REMAND

It is alleged by and on behalf of the veteran that he suffers 
from hearing loss of the right ear that originated in service 
as a result of acoustic trauma.  Service medical records are 
unavailable for review through no fault of the veteran, but 
there is otherwise no documentation of any hearing loss in 
the record until 1999, more than forty years following his 
discharge from service.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

In oral and written testimony, the veteran reports that he 
experienced persistent periods of temporary deafness in 
service, particularly following training exercises in which 
he was exposed to gunfire and grenade explosions.  In support 
thereof, his private, treating audiologist has opined that 
the veteran's hearing loss is due to inservice acoustic 
trauma.  A VA audiologist offered an opinion in February 
2004, without the benefit of the veteran's claims folder, 
that the veteran's hearing loss was not likely related to 
military noise exposure, noting that there were indications 
of postservice noise exposure and that the veteran himself 
had not noticed the existence of his hearing loss until about 
forty years following his separation from service.  

As the medical opinion evidence is in direct conflict as to 
the nexus of the veteran's hearing loss to service, further 
medical input is deemed to be in order.  An additional VA 
audiological examination and medical opinion as to the 
linkage, if any, between the veteran's right ear hearing loss 
and his period of military service are to be obtained on 
remand, and pursuant to the veteran's request, such must be 
obtained from a VA facility other than in Palo Alto, 
California.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The veteran must be scheduled for a 
VA audiological examination, preferably 
at the VA Medical Center in San 
Francisco, California, in an effort to 
ascertain the etiology and/or approximate 
onset date of his hearing loss of his 
right ear.  Such evaluation is not to be 
undertaken at any facility of the VA 
Medical Center in Palo Alto, California, 
or by any VA audiologist that has 
previously evaluated or treated him.  The 
claims folder must be provided to the 
examiner for use in the study of this 
case.  Such examination must include a 
detailed review of the veteran's medical 
history, a comprehensive clinical 
evaluation, and any and all diagnostic 
testing deemed necessary.  All pertinent 
diagnoses must be set forth.  

The examining VA audiologist is also 
asked to provide a medical opinion and 
supporting rationale as to the following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
hearing loss of his right ear 
had its onset in service or is 
otherwise related to his period 
of service from August 1954 to 
August 1956 or any incident 
thereof, inclusive of acoustic 
trauma?  Whether the examiner 
agrees or disagrees with the 
opinions offered to date by 
C.C. Olsen, Ph.D., as to the 
etiology of the veteran's 
hearing loss, and reasons 
therefor, should be fully 
addressed.  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

2.  Thereafter, the veteran's claim for 
service connection for hearing loss of 
the right ear must be readjudicated, 
based on all of the evidence presented 
and all governing legal criteria.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative are to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The veteran must then be afforded a 
reasonable period in which to reply.  

The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


